                                          Case 4:18-cv-04788-PJH Document 93 Filed 09/16/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 18-cv-04788-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DENYING DEFENDANTS’
                                                                                        RENEWED MOTION FOR
                                  10     WALTER JAMES KUBON, et al.,                    INJUNCTION/STAY AND DECLINING
                                                                                        REQUEST TO ENTERTAIN THEIR
                                  11                   Defendants.                      MOTION FOR RELIEF UNDER RULE
                                                                                        60(B) AND RULE 62.1
                                  12
Northern District of California
 United States District Court




                                                                                        Re: Dkt. Nos. 90, 91, 92
                                  13
                                              Defendants’ “Emergency Motion to Entertain Motion for Rule 60(b) and 62.1
                                  14
                                       Relief,” Dkt. 90, “Emergency Renewed Motion for 60(b) and 62.1 Relief,” Dkt. 92, and
                                  15
                                       “Emergency Renewed Motion for Injunction/Stay of Order Granting Summary Judgment
                                  16
                                       and Judgment and Order of Foreclosure,” Dkt. 91, are DENIED. The court declines
                                  17
                                       defendants’ request to consider relief under Federal Rule of Civil Procedure 60(b) while
                                  18
                                       defendants’ appeal remains pending before the Ninth Circuit. Davis v. Yageo Corp., 481
                                  19
                                       F.3d 661, 685 (9th Cir. 2007) (a district court's denial of a request to entertain a Rule
                                  20
                                       60(b) motion pending appeal is itself interlocutory and not appealable) (citation
                                  21   omitted). The Ninth Circuit also denied a motion seeking similar injunctive relief on July
                                  22   11, 2019. U.S. v. Kubon et al., 19-16059, Dkt. 13. That decision is binding on this court.
                                  23          IT IS SO ORDERED.
                                  24   Dated: September 16, 2019
                                  25

                                  26                                                PHYLLIS J. HAMILTON
                                                                                    United States District Judge
                                  27

                                  28
